DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0193225 (“Chen”) in view of US 2004/0219717 (“Takahashi”), US 2009/0072391 (“Kolan”), and US 2005/0104168 (“Choi”).	4
B. Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Takahashi, Kolan, and Choi and further in view of US 2002/0074641 (“Towle”).	9
IV. Response to Arguments	19
V. Pertinent Prior Art	19
Conclusion	20


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/08/2020 has been entered.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0193225 (“Chen”) in view of US 2004/0219717 (“Takahashi”), US 2009/0072391 (“Kolan”), and US 2005/0104168 (“Choi”).
Claim 15 reads,
15. (Currently Amended) A semiconductor structure comprising: 
[1a] an integrated circuit die, 
[1b] the integrated circuit die having a front side and a backside opposite the front side, 
[1c] the integrated circuit die having a plurality of contact features on the front side;
[2] an encapsulant extending along a sidewall of the integrated circuit die; 
[3] a first redistribution layer on the backside of the integrated circuit die, the first redistribution layer comprising a contact pad and a bond pad; 
[4a] an insulating layer on the backside of the integrated circuit die, 
[4b] the first redistribution layer being interposed between the backside of the integrated circuit die and the insulating layer;
[5a] TSMP20171283USo2Page 4 of 10a second redistribution layer on the backside of the integrated circuit die, 
[5b] the insulating layer being interposed between the first redistribution layer and the second redistribution layer, 
[5c] a portion of the contact pad extending though the insulating layer and being in physical contact with the second redistribution layer; 
[6a] a solder joint interposed between the backside of the integrated circuit die and the bond pad,
[6b] wherein a width of the integrated circuit die and a width of the solder joint are greater than a width of the bond pad; 
[7] a third redistribution layer on the front side of the integrated circuit die; and 
[8] a conductive via within the encapsulant, the conductive via extending from the first redistribution layer to the third redistribution layer.  


15. A semiconductor structure comprising: 
[1a] an integrated circuit die 201, 202 [¶ 18], 
[1b] the integrated circuit die 201, 202 having a front side and a backside opposite the front side, 
[1c] the integrated circuit die 201, 202 having a plurality of contact features 204, 206 on the front side [¶ 18];
[2] an encapsulant 104 [¶ 19, 25] extending along a sidewall of the integrated circuit die 201, 202; 
[3] a first redistribution layer 102a(10), 102b(20) [¶ 24] on the backside of the integrated circuit die, the first redistribution layer comprising a contact pad 20 and a bond pad 10 [¶ 24]; 
[4a] an insulating layer 101 [¶ 32] on the backside of the integrated circuit die 201, 202, 
[4b] the first redistribution layer 102a(10), 102b(20) being interposed between the backside of the integrated circuit die 201, 202 and the insulating layer 101;
[5a]-[5c] … [not taught] … 
[6a] a solder joint 103a, 103b [¶ 28] interposed between the backside of the integrated circuit die 201, 202 and the bond pad 10,
[6b] … [not taught] …  
[7] a second redistribution layer [portions of redistribution layer 106 (¶ 25) on the upper surface of 104] on the front side of the integrated circuit die 201, 202; and 
[8] a conductive via [portions of redistribution layer 106 within opening 104a] within the encapsulant 104, the conductive via extending from the first redistribution layer 102a(10), 102b(20) to the second redistribution layer [portions of redistribution layer 106 on the upper surface of 104].  
This is all of the features of claim 15 disclosed in Chen.
With regard to features [5a]-[5c] of claim 15, while Chen discloses the insulating layer 101 between the first redistribution layer 102a(10), 102b(20) and the integrated circuit die 201, 202, Chen does not disclose a second redistribution layer or that a portion of the contact pad 102b(20) extends into the insulating layer 101 to contact a second redistribution layer, as required by features [5a]-[5c].
Takahashi teaches a package similar to Chen including the following features of claim 15, generally in Fig. 2:
15. (Currently Amended) A semiconductor structure comprising: 
[1a] an integrated circuit die 111 [¶ 45], 
[1b] the integrated circuit die 111 having a front side [top in Fig. 2] and a backside [bottom in Fig. 2] opposite the front side, 
[1c] the integrated circuit die 111 having a plurality of contact features 112 on the front side [top side]  [¶ 28];
[2] an encapsulant 130 [¶ 41] extending along a sidewall of the integrated circuit die 111; 
[3] a first redistribution layer 105, 205 [¶¶ 26, 31, 45] on the backside of the integrated circuit die 111, the first redistribution layer 105, 205 comprising a contact pad 105 and a bond pad 205; 
[4a] an insulating layer 104 [¶ 26] on the backside [bottom in Fig. 2] of the integrated circuit die 111, 
[4b] the first redistribution layer 105, 205 being interposed between the backside of the integrated circuit die 111 and the insulating layer 104;
[5a] TSMP20171283USo2Page 4 of 10a second redistribution layer [102 as well as the connections to the “inner circuit of the semiconductor die 101; ¶ 26] on the backside [bottom in Fig. 2] of the integrated circuit die 111, 
[5b] the insulating layer 104 being interposed between the first redistribution layer 105, 205 and the second redistribution layer 102, 
[5c] a portion of the contact pad 105 extending though the insulating layer 104 and being in physical contact with the second redistribution layer [102 as well as the connections to the “inner circuit of the semiconductor die 101; ¶ 26]; 
[6a]-[6b] … [not taught] … 
[7] a third redistribution layer 115 on the front side [top side in Fig. 2] of the integrated circuit die 111; and 
106 within the encapsulant 130, the conductive via 106 extending from the first redistribution layer 105, 205 ….  
Thus, Takahashi teaches each of features [5a]-[5c], inter alia, of claim 15.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include “inner circuits” in the semiconductor die 100 of Chen (Chen: ¶ 17) and the associated second redistribution layer, as taught by Takahashi, and to make the contact pad 102b(20) of Chen extend through the insulation layer 101 to said second redistribution layer, as also taught in Takahashi, in order to make a semiconductor package having stacked semiconductor chips, each chip 100 and 201, 202 having external electrical connections to the same surface of the package, as taught in Takahashi.  
This is all of features [5a]-[5c] of claim 15.

With regard to feature [6b] of claim 15,
[6b] wherein a width of the integrated circuit die and a width of the solder joint are greater than a width of the bond pad;
Chen does not teach feature [6b] of claim 15.
Kolan, like Chen, teaches a semiconductor device package including an integrated circuit die 210 embedded in an encapsulant 215, wherein the backside of the integrated circuit die 210 is mounted to a bond pad 202 with an adhesive 218, which can be an electrically conductive adhesive (Kolan: Fig. 3; ¶¶ 31-32) of which the solder material 103a, 103b of Chen would be a member.  Kolan further teaches that the widths of either the die 210, alone, or both the die 210 and the adhesive 218 can be greater than the width of the bond pad 202 (Choi: Figs. 2A and 3).   
Choi, like each of Chen and Kolan, each a semiconductor device package including an integrated circuit die 830 embedded in an encapsulant 860a, 860b, wherein the backside of the integrated circuit die 830 is mounted to a bond pad 810a with an adhesive 218 (Choi: Figs. 13A-820 is specifically solder (id.).  Choi further teaches that the width of the solder 820 (and the solder joint 820) is equal to the width of the integrated circuit die 830 and wider than the bond pad 810a (id.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the bond pad 10 of Chen to be smaller than each of the integrated circuit dies, 201 and 202, and their respective solder joints, 103a and 103b, because each of Kolan and Choi teaches that the claimed configuration of having the widths of the integrated circuit die and the solder joint to be greater than the width of the bond pad is suitable for packaging an integrated circuit die and provides the predictable result of having the integrated circuit die bonded to a bond pad for the integrated circuit.  
There is a reasonable expectation of success in applying the modification to Chen because Choi teaches that the solder 820 is equal to the width of the integrated circuit die 830 and wider than the bond pad 810a. 
Moreover, there is no discussion in the Instant Specification about the widths of either of the integrated circuit die 901 and the solder joint 1601 relative to that of the bond pad 1501b.  The only statement in the Instant Specification directed to the width of the solder joint 1601 or the integrated circuit die 901 is that they are substantially the same: “a width of the solder joints 1601 is substantially same as a width of the integrated circuit dies 901” (Instant Specification: ¶ 42).  The width of the bond pad 1501b is not mentioned.  As such, it appears that Applicant has pulled this feature from the drawings.  However, paragraph [0005] of the Instant Specification (p. 2) states that, in the drawings, “various features are not drawn to scale”; therefore, the drawings do not necessarily provide evidence of the relative widths of the solder joint 1601 and 1501b or their relevance to the Instant Invention.  Consequently, the width of either of the integrated circuit die 901 and the solder joint 1601 relative to the width of the bond pad 1501b cannot be viewed as a critical feature, which is further evidenced by the prior art of each of Kolan and Choi.
This is all of the features of claim 15.

With regard to claims 16-20, Chen further discloses,
16. (Currently Amended) The semiconductor structure of claim 15, wherein the conductive via [portions of redistribution layer 106 within opening 104a] electrically connects the contact pad 102b(20) of the first redistribution layer 102a(10), 102b(20) to the third redistribution layer [portions of redistribution layer 106 on the upper surface of 104]  [as shown in Fig. 5].  
17. (Original) The semiconductor structure of claim 15, wherein the contact pad 102b(20) and the bond pad 102a(10) are electrically isolated from one another [by the encapsulant 104, as shown in Fig. 5].  
18. (Original) The semiconductor structure of claim 15, wherein a portion of the encapsulant 104 extends along a sidewall of the contact pad 102b(20) and a sidewall of the bond pad 102a(10) [as shown in Fig. 5].  
19. (Currently Amended) The semiconductor structure of claim 15, wherein the plurality of contact features 204, 206 are electrically coupled to the third redistribution layer [portions of redistribution layer 106 on the upper surface of 104]  [as shown in Fig. 5].  
20. (Previously Presented) The semiconductor structure of claim 15, wherein the width of the solder joint 103a, 103b is substantially same as the width of the integrated circuit die 201, 202 [as shown in Fig. 5 of Chen and in each of Figs. 13A-13H of Choi].

B. Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Takahashi, Kolan, and Choi and further in view of US 2002/0074641 (“Towle”).
Claim 1 reads,
1. (Currently Amended) A semiconductor structure comprising: 

[1b] the integrated circuit die having a front side and a backside opposite the front side, 
[1c] the integrated circuit die having a plurality of contact features on the front side, 
[1d] the integrated circuit die having a seed layer on the backside; 
[2] an encapsulant surrounding the integrated circuit die; 
[3] a first redistribution layer on the backside of the integrated circuit die, the first redistribution layer comprising a contact pad and a bond pad; 
[4a] an insulating layer on the backside of the integrated circuit die, 
[4b] the bond pad being interposed between the backside of the integrated circuit die and the insulating layer, 
[4c] a portion of the contact pad extending into the insulating layer; 
[5a] a solder joint interposed between the seed layer and the bond pad,
[5b] wherein a width of the solder joint is greater than a width of the bond pad; and 
[6] a conductive via extending through the encapsulant, the conductive via being in physical contact with the contact pad.  

With regard to claim 1, Chen discloses, generally in Fig. 5,
1. (Currently Amended) A semiconductor structure comprising: 
[1a] an integrated circuit die 201, 202 [¶ 18], 
[1b] the integrated circuit die 201, 202 having a front side and a backside opposite the front side, 
[1c] the integrated circuit die 201, 202 having a plurality of contact features 204, 206 on the front side [¶ 18], 
[1d] … [not taught] … 
[2] an encapsulant 104 [¶ 19, 25] surrounding the integrated circuit die 201, 202; 
102a(10), 102b(20) on the backside of the integrated circuit die 201, 202, the first redistribution layer 102a(10), 102b(20) comprising a contact pad 20 and a bond pad 10 [¶ 24]; 
[4a] an insulating layer 101 on the backside of the integrated circuit die 111, 
[4b] the bond pad 102(a)10 being interposed between the backside of the integrated circuit die 111 and the insulating layer 101,
[4c] … [not taught] … 
[5a] a solder joint 103a, 103b [¶ 28] interposed between [the backside of the integrated circuit die 201, 202]… and the bond pad 10, 
[5b] … [not taught] … ; and 
[6] a conductive via [portions of redistribution layer 106 within opening 104a] extending through the encapsulant 104, the conductive via being in physical contact with the contact pad 20 [as shown in Fig. 5].  
This is all of the features of claim 1 taught in Chen.

With regard to features [1d] and [5a] of claim 1,
[1d] the integrated circuit die having a seed layer on the backside;
[5a] a solder joint interposed between the seed layer and the bond pad; and
Chen teaches that the conductive adhesive 103a, 103b can be solder, but does not discuss the details of its application and does not, therefore, teach either a seed layer on the backside surface of the integrated circuit die as required by feature [1d] or the associated feature [4a].
Towle, like Chen, teaches a method of using a solder joint 352 to attach a semiconductor die 314 to the bonding surface 312 of a carrier 302 (Towle: Figs. 25-29; ¶¶ 40-44).  Towle teaches that a solder joint, i.e. “thermal contact solder layer 352”, is made by (1) “first applying a wetting layer 334, such as a seed layer as known in the art, to the back surface of the wafer corresponding to the microelectronic die back surface 318.” (Towle: ¶ 41).  Then solder paste is printed on the backside surface of the integrated circuit die 314 to form the solder bumps 332 352 (id.; Towle Figs. 27-29).  Bear in mind that solder paste bumps may be applied only to the die or only to the bonding surface 312 of the carrier 302:  
Alternately, to save cost and simplify the process, either the first plurality of solder bumps 332 or the second plurality of solder bumps 338 may be eliminated, so that just the wetting layer [i.e. seed layer] and the patterned solder layer would be present on the corresponding surface.
(Towle: ¶ 42)  
The solder bumps 332 on the backside surface of the integrated circuit die 314 are then placed in contact with the bonding surface 312 of the carrier 302 --whether the bonding surface is taken to include the solder bumps 338 on the carrier or without the associated solder bumps 338 (id.) thereon (Towle: Fig. 28)-- and a reflow process is used to form the solder joint 352 between the seed layer and the bonding surface 312 of the carrier 302 (Towle: ¶ 44; Fig. 29).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a seed layer across the entire backside surface of Chen’s integrated circuit die 201, 202 before applying the solder paste according to Towle, because Towle teaches that it is known in the art to first form the seed layer 334 across the entire backside in order to function as a wetting layer for the application and reflow of the solder paste and the solder joint, 103a and 103b, as shown in Chen having the seed layer 334 of Towle are substantially equal to the width of Chen’s integrated circuit dies, 201 and 202, respectively (Towle: ¶ 41, supra).
So modified, the solder joint 103a, 103b interposed between the seed layer (334 of Towle) and the bond pad 10 --as required by feature [5a].

With regard to feature [5b] of claim 1,
[5b] wherein a width of the solder joint is greater than a width of the bond pad;

Thus, also as above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the bond pad 10 of Chen to be smaller than each of the integrated circuit dies, 201 and 202, and their respective solder joints, 103a and 103b, because each of Kolan and Choi teaches that the claimed configuration of having the widths of the integrated circuit die and the solder joint to be greater than the width of the bond pad is suitable for packaging an integrated circuit die and provides the predictable result of having the integrated circuit die bonded to a bond pad for the integrated circuit.  
There is a reasonable expectation of success in applying the modification to Chen because Choi teaches that the solder 820 is equal to the width of the integrated circuit die 830 and wider than the bond pad 810a. 

With regard to features [4c] of claim 1, 
[4c] a portion of the contact pad extending into the insulating layer; 
As above, while Chen discloses the insulating layer 101 between the first redistribution layer 102a(10), 102b(20) and the integrated circuit die 201, 202, Chen does not disclose that a portion of the contact pad 102b(20) extends into the insulating layer 101 [4c].  
However, as explained above under features [5a]-[5c] of claim 15, Takahashi discloses each of features [4a]-[4c] of claim 1.  
Thus, as above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include “inner circuits” in the semiconductor die 100 of Chen (Chen: ¶ 17) and the associated additional redistribution layer, as taught by Takahashi, and to make the contact pad 102b(20) of Chen extend through the insulation layer 101 to said additional redistribution layer, as also taught in Takahashi, in order to make a semiconductor package having stacked semiconductor chips, each chip 100 and 201, 202 having external electrical connections to the same surface of the package, as taught in Takahashi.  
This is all of the features of claim 1.

With regard to claims 2 and 3, Chen further discloses,
2. (Original) The semiconductor structure of claim 1, further comprising 
a second redistribution layer [portions of redistribution layer 106 (¶ 25) on the upper surface of 104] in electrical contact with the plurality of contact features 204, 206 of the integrated circuit die 201, 202, 
wherein the conductive via [portions of redistribution layer 106 within opening 104a] electrically couples the first redistribution layer 102a(10), 102b(20) to the second redistribution layer [portions of redistribution layer 106 on the upper surface of 104].  
3. (Original) The semiconductor structure of claim 1, wherein the contact pad 20 and the bond pad 10 are electrically isolated from one another [by the encapsulant 104, as shown in Fig. 5].  

With regard to claim 4, Chen modified according to Takahashi, Kolan, Choi, and Towle, as explained above, further teaches,
4. (Original) The semiconductor structure of claim 1, wherein the encapsulant 104 extends along a sidewall of the seed layer [on the backside of each of Chen’s integrated circuit dies 201, 202, as taught in Towle] and a sidewall of the solder joint 103a, 103b [as shown in Fig. 5 of Chen and each of Figs. 13A-13H of Choi].  
In this regard, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the seed layer 334 of Towle across the entire back surface of each of the integrated circuit dies 201, 202 in Chen, separately, in order to form a wetting layer for the solder joint 103a, 103b which extends across the entire backside of the integrated circuit die 201, 202, as shown in Fig. 5 of Chen.  So done, the sidewall of the seed 201, 202 and the solder joint 103a, 103b.

With regard to claims 5-7, Chen further discloses,
5. (Original) The semiconductor structure of claim 1, wherein a surface of the bond pad 10 is substantially level with a first surface of the encapsulant 104 [as shown in Fig. 5].  
6. (Original) The semiconductor structure of claim 5, wherein a surface of the conductive via [portions of redistribution layer 106 within opening 104a] is substantially level with a second surface of the encapsulant 104 [because the conducive via is only the portion of 106 within the encapsulant 104], the second surface of the encapsulant 104 being opposite to the first surface of the encapsulant 104.  
7. (Original) The semiconductor structure of claim 1, wherein a width of the bond pad 10 is greater than a width of the contact pad 20 [as shown in Fig. 5].  

Claim 8 reads,
8. (Currently Amended) A semiconductor structure comprising: 
[1] an encapsulant, the encapsulant having a first side and a second side opposite the first side; 
[2] a first redistribution layer on the first side of the encapsulant, the first redistribution layer comprising a contact pad and a bond pad; 
[3a] an insulating layer in physical contact with the first side of the encapsulant, 
[3b] a portion of the contact pad being embedded in the insulating layer;
[4a] an integrated circuit die embedded in the encapsulant, 
[4b] the integrated circuit die having a front side and a backside opposite the front side, 
[4c] the integrated circuit die having a seed layer covering the backside of the integrated circuit die; 
[5a] a solder joint bonding the seed layer to the bond pad,

[6] a conductive via within the encapsulant, the conductive via extending from the contact pad to the second side of the encapsulant.

With regard to claim 8, Chen discloses,
8. (Currently Amended) A semiconductor structure comprising: 
[1] an encapsulant 104, the encapsulant 104 having a first side and a second side opposite the first side [¶ 19]; 
[2] a first redistribution layer 102a(10), 102b(20) on the first side of the encapsulant, the first redistribution layer comprising a contact pad 20 and a bond pad 10 [¶ 24]; 
[3a] an insulating layer 101 in physical contact with the first side of the encapsulant 104, 
[3b] … [not taught] … 
[4a] an integrated circuit die 201, 202 [¶ 18] embedded in the encapsulant 104, 
[4b] the integrated circuit die 201, 202 having a front side and a backside opposite the front side, 
[4c] … [not taught] …  
[5a] a solder joint 103a, 103b [¶ 28] bonding the [integrated circuit die 201, 202] … to the bond pad 10,
[5b] … [not taught] … ; and 
[6] a conductive via [portions of redistribution layer 106 within opening 104a] within the encapsulant 104, the conductive via extending from the contact pad 20 to the second side of the encapsulant 104.  
This is all of the features of claim 8 disclosed in Chen.
With regard to feature [3b] of claim 8, 
[3b] a portion of the contact pad being embedded in the insulating layer; 
101 between the first redistribution layer 102a(10), 102b(20) and the integrated circuit die 201, 202, Chen does not disclose that a portion of the contact pad 102b(20) is embedded in the insulating layer 101 [4c].  
However, as explained above under features [5a]-[5c] of claim 15, Takahashi discloses each of features [3a]-[3b] of claim 1.  
Thus, as above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include “inner circuits” in the semiconductor die 100 of Chen (Chen: ¶ 17) and the associated additional redistribution layer, as taught by Takahashi, and to make the contact pad 102b(20) of Chen extend through the insulation layer 101 to said additional redistribution layer, as also taught in Takahashi, in order to make a semiconductor package having stacked semiconductor chips, each chip 100 and 201, 202 having external electrical connections to the same surface of the package, as taught in Takahashi.

With regard to features [4c] and [5a] of claim 8,
[4c] the integrated circuit die having a seed layer covering the backside of the integrated circuit die; 
[5a] a solder joint bonding the seed layer to the bond pad; and 
As discussed above under claim 1, Chen teaches that the conductive adhesive 103a, 103b can be solder, but does not discuss the details of its application and does not, therefore, teach either a seed layer on the backside surface of the integrated circuit die as required by feature [4c] or the associated feature [5a] of claim 1.
Towle is applied as above under claim 1.  So modified, the seed layer of Towle covers the entire back surface of Chen’s integrated circuit die 201, 202 prior to the application of the solder join 103a, 103b which bonds the seed layer to the bond pad 10.
feature [5b] of claim 8,
[5b] wherein a width of the integrated circuit die is greater than a width of the bond pad;
As explained above under claim 15, Chen does not teach feature [5b] of claim 8.  However, the teaching of Kolan and Choi are applied as above. 
Thus, also as above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the bond pad 10 of Chen to be smaller than each of the integrated circuit dies, 201 and 202, and their respective solder joints, 103a and 103b, because each of Kolan and Choi teaches that the claimed configuration of having the widths of the integrated circuit die and the solder joint to be greater than the width of the bond pad is suitable for packaging an integrated circuit die and provides the predictable result of having the integrated circuit die bonded to a bond pad for the integrated circuit.  
There is a reasonable expectation of success in applying the modification to Chen because Choi teaches that the solder 820 is equal to the width of the integrated circuit die 830 and wider than the bond pad 810a. 
This is all of the features of claim 8.

With regard to claims 9-13, Chen further discloses,
9. (Original) The semiconductor structure of claim 8, wherein the encapsulant 104 electrically isolates the contact pad 10 from the bond pad 20 [as shown in Fig. 5].  
10. (Original) The semiconductor structure of claim 8, further comprising 
a second redistribution layer [portions of redistribution layer 106 (¶ 25) on the upper surface of 104] on the second side of the encapsulant, 
the second redistribution layer [portions of redistribution layer 106 (¶ 25) on the upper surface of 104] being electrically coupled to the integrated circuit die 201, 202 and the conductive via [portions of redistribution layer 106 within opening 104a].  
20 is electrically coupled to the integrated circuit die 201, 202 through the conductive via [portions of redistribution layer 106 within opening 104a] and the second redistribution layer [portions of redistribution layer 106 on the upper surface of 104].  
12. (Original) The semiconductor structure of claim 8, wherein the contact pad 20 and the bond pad 10 comprise a same conductive material [¶ 24, last sentence].  
13. (Original) The semiconductor structure of claim 8, wherein a width of the contact pad 20 is greater than a width of the conductive via [portions of redistribution layer 106 within opening 104a]  [as shown in Fig. 5].  
With regard to claim 14, Chen modified according to Kolan, Choi, and Towle, as explained above, further teaches,
14. (Original) The semiconductor structure of claim 8, wherein the encapsulant 104 is in physical contact with a sidewall of the seed layer [as explained above under claim 4], a sidewall of the solder joint 103a, 103b, a sidewall of the contact pad 20 and a sidewall of the bond pad 10 [as shown in Fig. 5 of Chen].  

IV. Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In this regard, Takahashi has been applied for teaching the new feature, along with the previously applied references, Chen, Kola, Choi, and Towle..

V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0240729 (“Kim”) is cited for teaching the claimed [1] integrated circuit die 200, [2] encapsulant 130, [3] the first redistribution layer including a bond pad (any of 112) and a 114, 116, [4] a solder joint 123 interposed between a seed layer 204 and the bond pad 112, wherein a width of the solder joint 123 is greater than a width of the bond pad 112, and a conductive via 124/146 having a portion extending into an insulating substrate 100 (Kim: Fig. 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814